DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites first perovskite-type oxide parts of a first conductivity type each of a first elongated rectangle having one first bent portion at one short side of the first elongated rectangle and having no another bent portion at the other shirt side, which is opposite to the one short side of the first elongated rectangle. This limitation seems to read on some of the elements 20n or 20p shown in Fig. 9B of the drawings. For this analysis, an exemplary element 20n will be assumed to be a first perovskite-

[AltContent: arrow][AltContent: textbox (rectangle has no bent portion)][AltContent: textbox (rectangle has no bent portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (other short side)][AltContent: arrow][AltContent: textbox (second bent portion at one short side)][AltContent: textbox (other short side)][AltContent: arrow][AltContent: textbox (first bent portion at one short side)][AltContent: arrow]
    PNG
    media_image1.png
    422
    233
    media_image1.png
    Greyscale

The claim also recites second perovskite-type oxide parts of a second conductivity type each of a second elongated rectangle having a second bent portion at one short side of the second elongated rectangle and having no another bent portion at the other shirt side, which is opposite to the one short side, of the second elongated rectangle. An  exemplary element 20p will be assumed to be a first perovskite-type oxide part, and Marked-up Fig. 9B above shows a second bent portion at one short side 
The claim further recites that each of the first bent portions is physically coupled to the corresponding other short side of the second elongated rectangle. Fig. 9B indeed shows that each first bent portion is physically coupled to a corresponding edge/short side of an elongated rectangle of the second conductivity type (the first bent portion of an element 20n abuts an elongated rectangle having the same pattern as that of elements 20p), but that rectangle of the second conductivity type does not read on a second perovskite-oxide part as claimed; it has no second bent portion. 
Similarly, the claim further recites that each of the second bent portions is physically coupled to the corresponding other short side of the second elongated rectangle. Fig. 9B indeed shows that each second bent portion is physically coupled to a corresponding edge/short side of an elongated rectangle of the first conductivity type (the second bent portion of an element 20p abuts an elongated rectangle having the same pattern as that of elements 20n), but that rectangle of the first conductivity type does not read on a first perovskite-oxide part as claimed; it has no first bent portion. 
Within the broadest reasonable interpretation, “physically coupled to” may be read to mean that each part is coupled to each other part, because they are all part of the first layer and provided over the substrate. However, the detail in the claim seems to suggest that “physically coupled to” implies a more intimate structural connection, which is also within the broadest reasonable interpretation. Therefore, a skilled artisan would not understand the Applicant to have had possession of the claimed invention as of the effective filing date of the claimed invention. Claim 2 is also rejected because of its dependence from claim 1.
However, it is well supported that the other short side of a first perovskite-type oxide part is physically coupled to the corresponding other short side of a second perovskite-type oxide part. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Lines 15 and 16 of claim 1 recite “the corresponding other edge of the second elongated rectangle”, which lacks antecedent basis. The examiner presumes that this limitation is referring to “the corresponding other short side of the second elongated rectangle”. Similarly, lines 20 and 21 recite “the corresponding other edge of the first elongated rectangle”, which the examiner presumes is referring to “the corresponding other short side of the first elongated rectangle”. Claim 2 is also rejected due to its dependence from claim 1.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726